DETAILED ACTION
Status of Claims
Claims 1-3 and 5-16 are pending.
Claims 6-10 are withdrawn.
Claims 1-3 and 5-16 were amended.
Claim 4 was cancelled.
Claim Objections
Claims 1-5 and 11-16 were previously objected to because of informalities. Applicant has successfully addressed these issues in the amendment filed on 5/13/2022. Accordingly, the objections to the claims have been withdrawn.
Claim Rejections - 35 USC § 112
Claim 14 was previously rejected under 35 USC § 112. Applicant has successfully addressed the issue in the amendment filed on 5/13/2022. Accordingly, the rejection to the claim under 35 USC § 112 has been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Watson (WO 9611662 A1), herein referred to as Watson, in view of Chen (CN 201888583 U), herein referred to as Chen, and further in view of Sobonya et al. (US 20050089669 A1), herein referred to as Sobonya.
Regarding claim 1, Watson discloses a face rest cover (first and second sheets 15, 16) designed to cover an opening (face hole 10) in a treatment table (treatment couch 9), comprising a T-shaped slit that has a line-shaped longitudinal slit segment, which opens out on an edge of the face rest cover and which has a line-shaped transverse slit segment that meets the longitudinal slit segment and runs perpendicular to it, (Watson discloses an embodiment having a plurality of slits 30, 31, 32 wherein slits 31 and 32 are spaced apart and parallel relative to each other and slit 30 is perpendicular to and connecting end to end to the midpoints of slits 31 and 32 per FIG. 9 where a mirrored T-shaped slit can be interpreted in the presented shape formed, furthermore slits 31 and 32 are line shaped but for rounded edges). Examiner notes that while Watson teaches slits having rounded edges, Chen discloses a rectangular bed sheet main body 1 comprising a cutaway slits structure 3 where the slits are defined by straight lines along a cross configuration for the purpose of fitting a person’s head through the cover and through the opening of a table as seen in FIG. 4. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Watson with the perpendicular slits as taught by Chen since it has been held that such changes in proportions where the operation of the device is not modified are mere design choice. Watson does not explicitly teach that the face rest cover is treated with fragrances. Sobonya, however, discloses a scented polymeric sheet 100 comprising a base layer 110 further comprising a scent agent disposed on either of the faces or both of the incorporated polymeric material (see para. [0016]) for the purpose of dispersing a pleasant scent from the polymeric fabric material without the use of direct application of perfumes and scents onto a surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Watson to have a scent agent disposed on either side of the face cover in order to provide a pleasant scent to a user lying thereon. 
Regarding claim 2, Watson (in view of Chen and further in view of Sobonya) teaches the longitudinal slit segment runs along a straight line (see Watson, FIG. 9 shows slits run along straight lines, also see Chen FIG. 3 where tearing lines cut out in straight lines).
Regarding claim 3, Watson (in view of Chen and further in view of Sobonya) teaches the T-shaped slit has mirror symmetry about the longitudinal axis of the longitudinal slit segment (see Watson, FIG. 9 shows slits 30, 31, 32 are symmetrical along lateral and longitudinal axes, also see Chen FIG. 4 where tearing lines are symmetrically formed in longitudinal and lateral directions). 
Regarding claim 5, Watson (in view of Chen and further in view of Sobonya) teaches the longitudinal slit segment opens out directly at the transverse slit segment. Examiner notes that inherency based on the discovery of a new property. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). In particular, the slits in their perpendicular configuration allow for portions of the face hole cover of Watson to extend outwardly.
Regarding claim 11, Watson (in view of Chen and further in view of Sobonya) does not explicitly teach the face rest cover comprises a square contour, wherein the longitudinal slit segment runs along a plane symmetry. Watson discloses the sheets 15 and 16 are rectangular in shape, however, “The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.” In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In this particular case, the device would not operate differently if the shape was rectangular or squared where said shape is a matter of design choice.
Regarding claim 12, Watson (in view of Chen and further in view of Sobonya) teaches the face rest cover comprises pulp. Watson teaches materials of the sheet include layers of tissue paper which is old and known in the art recognized for comprising pulp (see Watson, page 7, lines 9-12).
Regarding claim 13, Watson (in view of Chen and further in view of Sobonya) teaches the face rest cover comprises absorbent paper. Watson teaches materials of the sheet include layers of absorbent tissue paper (see Watson, page 7, lines 9-12).
Regarding claim 14, Watson (in view of Chen and further in view of Sobonya) teaches the face rest cover comprises a nonwoven fabric. Watson teaches use of non-permeable plastic materials bonded to absorbent layers (see Watson, page 7, lines 9-12).

Claims 1-3, 5, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Watson, in view of Chen, and further in view of Clark (US 20180028776 A1), herein referred to as Clark.
Regarding claim 1, Watson discloses a face rest cover (first and second sheets 15, 16) designed to cover an opening (face hole 10) in a treatment table (treatment couch 9), comprising a T-shaped slit that has a line-shaped longitudinal slit segment, which opens out on an edge of the face rest cover and which has a line shaped transverse slit segment that meets the longitudinal slit segment and runs perpendicular to it, (Watson discloses an embodiment having a plurality of slits 30, 31, 32 wherein slits 31 and 32 are spaced apart and parallel relative to each other and slit 30 is perpendicular to and connecting end to end to the midpoints of slits 31 and 32 per FIG. 9 where a mirrored T-shaped can be interpreted in the presented shape formed, furthermore slits 31 and 32 are line shaped but for rounded edges). Examiner notes that while Watson teaches slits having rounded edges, Chen discloses a rectangular bed sheet main body 1 comprising a cutaway slits structure 3 where the slits are defined by straight lines along a cross configuration for the purpose of fitting a person’s head through the cover and through the opening of a table as seen in FIG. 4. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Watson with the perpendicular slits as taught by Chen since it has been held that such changes in proportions where the operation of the device is not modified are mere design choice. Watson does not explicitly teach that the face rest cover is treated with fragrances. Clark, however, discloses air treatment systems and devices 10 comprising an aromatic scent 18 which may comprise a combination of different aromatic scents, scented essential oils, or extracts or chemically compounded scented fragrances (see paragraph [0037]) for the purpose of facilitating therapeutic treatment for a person, see paragraph [0040]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Watson to have a scented agent infused into the material of the face cover order to provide a pleasant therapeutic scent to a user lying thereon. 
Regarding claim 2, Watson (in view of Chen and further in view of Clark) teaches the longitudinal slit segment runs along a straight line (see Watson, FIG. 9 shows slits run along straight lines, also see Chen FIG. 3 where tearing lines cut out in straight lines).
Regarding claim 3, Watson (in view of Chen and further in view of Clark) teaches the T-shaped slit has mirror symmetry about the longitudinal axis of the longitudinal slit segment (see Watson, FIG. 9 shows slits 30, 31, 32 are symmetrical along lateral and longitudinal axes, also see Chen FIG. 4 where tearing lines are symmetrically formed in longitudinal and lateral directions). 
Regarding claim 5, Watson (in view of Chen and further in view of Clark) teaches the longitudinal slit segment opens out directly at the transverse slit segment. Examiner notes that inherency based on the discovery of a new property. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). In particular, the slits in their perpendicular configuration allow for portions of the face hole cover of Watson to extend outwardly.
Regarding claim 11, Watson (in view of Chen and further in view of Clark) does not explicitly teach the face rest cover comprises a square contour, wherein the longitudinal slit segment runs along a plane symmetry. Watson discloses the sheets 15 and 16 are rectangular in shape, however, “The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.” In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In this particular case, the device would not operate differently if the shape was rectangular or squared where said shape is a matter of design choice.
Regarding claim 12, Watson (in view of Chen and further in view of Clark) teaches the face rest cover comprises pulp. Watson teaches materials of the sheet include layers of tissue paper which is old and known in the art recognized for comprising pulp (see Watson, page 7, lines 9-12).
Regarding claim 13, Watson (in view of Chen and further in view of Clark) teaches the face rest cover comprises absorbent paper. Watson teaches materials of the sheet include layers of absorbent tissue paper (see Watson, page 7, lines 9-12).
Regarding claim 14, Watson (in view of Chen and further in view of Clark) teaches the face rest cover comprises a nonwoven fabric. Watson teaches use of non-permeable plastic materials bonded to absorbent layers (see Watson, page 7, lines 9-12).
Regarding claim 15, Watson (in view of Chen and further in view of Clark) teaches the fragrances are essential oils (see Clark, paragraph [0037]).
Regarding claim 16, Watson (in view of Chen and further in view of Clark) teaches the fragrances are aromatic substances (see Clark, paragraph [0037]).
Response to Arguments
Applicant's arguments filed 5/13/2022 have been fully considered but they are not persuasive.
Regarding applicant’s arguments that Watson in view of Chen fails to teach “a T -shaped slit structure solely comprised of a line-shaped longitudinal slit segment and a line-shaped transverse slit segment.” Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “solely comprised of a line-shaped longitudinal slit segment and a line-shaped transverse slit segment”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the limitation lacks criticality since the disclosure shows a plurality of embodiments having differently shaped slits/holes through the surface of the face rest cover where the function of the invention is not modified by changes in shape and therefore the claimed limitations are a matter of design choice.
In response to applicant's argument that “Watson involves a face hole cover with a pocket-shaped depression (Figures 3 and 6), i.e., a three-dimensional structure that is completely incompatible with the planar structure of the nasal slit cloth of Chen.”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses patient face covers relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Watson, Chen, Sobonya, and Clark.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
6/16/2022